                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MISSOURI
                             EASTERN DIVISION

JUDY DOE,                                      )
                                               )
              Plaintiff,                       )
                                               )
       v.                                      )            No. 4:18CV339 HEA
                                               )
MICHAEL L. PARSON1, et al.,                    )
                                               )
                Defendants.                    )

                    OPINION, MEMORANDUM AND ORDER

       This matter seeking declarative and injunctive relief comes before the Court

on Defendants’ Motion to Dismiss Plaintiff’s Complaint for failure to state a claim,

[Doc. No. 17]. Plaintiffs seek (1) declaratory judgment that certain Missouri

Statutes are void and (2) injunctive relief against Defendants’ enforcement of the

statutes. For the reasons below, Defendants’ motion to dismiss will be granted.

                                 Facts and Background

       Plaintiff’s Complaint alleges the following:

       Plaintiff Judy Doe (“Doe” or “Plaintiff”) is a competent, adult woman who

is pregnant and plans to have an abortion in St. Louis, Missouri. Doe is a Missouri

citizen and a member of The Satanic Temple. Doe holds certain religious beliefs


1
 Effective June 1, 2018, Michael L. Parson is the Governor of Missouri. Pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure, Michael L. Parson should be substituted for Governor
Eric R. Greitens as the defendant in this suit.
as a member of The Satanic Temple. Doe complains that Missouri’s Voluntary

and Informed Consent law, RSMo § 188.027.1, violates the First Amendment’s

Establishment and Free Exercise Clauses.

      Named as defendants are the Missouri Governor and Attorney General (the

“State Defendants”), as well as the Chairman, Secretary and Members of the

Missouri Board of Registration of the Healing Arts (the “Board Defendants”), and

John Doe I and John Doe II, two medical professionals who are licensed by the

state of Missouri to deliver healthcare services in Missouri (the “Healthcare

Defendants”).

      Mo. Rev. Stat. § 188.027.1(2), requires that prior to providing a woman with

an abortion, the Healthcare Defendants must deliver to her a booklet prepared by

the Missouri Department of Health and Senior Services (the “Booklet”). The

Booklet states, in pertinent part, “The life of each human being begins at

conception. Abortion will terminate the life of a separate, unique, living human

being” (the “Missouri Tenets”).

      Plaintiffs allege that the Missouri Tenets communicate the religious belief

that human tissue in utero that is not viable (“Human Tissue”) is, starting at

conception, a unique human being with a life of its own, separate and apart from

the woman whose uterus it occupies. Implicit in this belief is that the destruction of

Human Tissue is morally wrong.


                                          2
      The Missouri Tenets are believed by some but not all people in Missouri,

including without limitation members of the Catholic Church and some evangelical

and fundamentalist Christian congregations.

      The Booklet contains detailed descriptions and images of the anatomical and

physiological characteristics of Human Tissue at two-week gestational increments

from conception to full term.

      Mo. Rev. Stat. § 188.027.1(4) requires that prior to providing a woman with

an abortion, the Healthcare Defendants “shall provide the woman with the

opportunity to view . . . an active ultrasound of the unborn child and hear the

heartbeat of the unborn child if the heartbeat is audible” (the “Ultrasound

Opportunity”). The Ultrasound Opportunity must include “the dimensions of the

unborn child, and accurately portray [] the presence of external members and

internal organs, if present or viewable, of the unborn child.”

      Mo. Rev. Stat. § 188.027.1(4) requires the Healthcare Defendants to wait

seventy-two hours after the Ultrasound Opportunity before providing Plaintiff with

an abortion (the “72 Hour Waiting Period”).

      Mo. Rev. Stat. § 188.027.12 requires The Healthcare Defendants to wait

twenty-four hours after the Ultrasound Opportunity before providing a woman

with an abortion if the 72 Hour Waiting Period is enjoined by the Court (the “24

Hour Waiting Period.”).


                                          3
      Mo. Rev. Stat. §188.027.3 also requires a woman to certify in writing that

she has received the Booklet and the Ultrasound Opportunity before she may get

an abortion (the “Certification Requirement”).

     The Booklet, the Ultrasound Opportunity, the 72 Hour Waiting Period, the 24

Hour Waiting Period and Certification Requirement are referred to by Plaintiffs as

the “Missouri Lectionary.” The purpose of the Missouri Lectionary is to “inform”

a woman who has decided to get an abortion that the Missouri Tenets are true.

      Plaintiffs contend that the effect of the Missouri Lectionary is to:

      A) Encourage Plaintiff to believe the Missouri Tenets and forgo an abortion;

         and

      B) Compel Plaintiff to wait and consider the Missouri Tenets and Missouri

         Lectionary for at least three (3) days before getting the abortion; and

      C) Cause Plaintiff doubt, guilt, and shame for getting an abortion.

      The Healthcare Defendants are required by law to deliver the Missouri

Lectionary to Plaintiff. The Missouri Lectionary is delivered when Plaintiff has

already decided to get an abortion.

      Plaintiff’s religious beliefs include the following (the “Satanic Tenets”):

      A) A woman’s body is inviolable and subject to her will alone;




                                          4
      B) She makes decisions regarding her health based on the best scientific

         understanding of the world, even if the science does not comport with the

         religious or political beliefs of others;

      C) Human Tissue is part of her body;

      D) She alone decides whether to remove Human Tissue from her body;

      E) She may, in good conscience, have Human Tissue removed from her

         body on demand and without regard to the current or future condition of

         the Human Tissue; and

      F) She must not comply with any law that directly or indirectly, conditions

         her getting an abortion in a manner antithetical to the Satanic Tenets,

         including without limitation any law that serves no medical purpose or

         purports to protect the interests of her Human Tissue.

      Plaintiff does not believe the Missouri Tenets are true. Specifically, she

does not believe:

      A) The life of a human being begins at conception;

      B) Abortion terminates “the life of a separate, unique, living human being;”

         or

      C) The removal of Human Tissue from a woman’s body is morally wrong.

      The Missouri Tenets and Missouri Lectionary are irrelevant to Plainitff in

making a decision to get an abortion because she believes Human Tissue can be


                                           5
removed from her body on demand and, in good conscience, without regard to the

current or future condition of the Human Tissue.

      Neither the Missouri Tenets nor the Missouri Lectionary is medically

necessary for Plaintiff to make an informed decision to get an abortion. Women

can and do routinely have safe abortions on demand throughout the country using

established medical procedures and without consideration of the Missouri Tenets

or the Missouri Lectionary.

Count I – Establishment Clause

      Plaintiff states the following allegations in support of her claim of a

violation of the Establishment Clause:

      All people have the right to formulate, hold, change or reject their own belief

of whether Human Tissue is the life of a separate and unique human being that

begins at conception (the “Freedom to Believe When a Human Being Comes Into

Existence”). All women who are contemplating getting an abortion in Missouri

have the right, pursuant to the First Amendment, to exercise their Freedom to

Believe When a Human Being Comes Into Existence and act upon their belief

without interference or influence by the State of Missouri.

      All people have the right to formulate, hold, change, or reject their own

belief of whether abortion prior to viability of Human Tissue is morally right or

wrong (the “Freedom to Believe Abortion is Not Immoral.”) All women who are


                                          6
contemplating getting an abortion in Missouri have the right, pursuant to the First

Amendment, to exercise their Freedom to Believe Abortion is Not Immoral and act

upon their belief without interference or influence by the State of Missouri.

      The purpose and effect of the Missouri Tenets and Missouri Lectionary are

to promote the religious belief that Human Tissue is, from conception, a separate

and unique human being whose destruction is morally wrong. The creation,

distribution and enforcement of the Missouri Lectionary promotes the Missouri

Tenets in violation of the Establishment Clause of the First Amendment because

the State of Missouri is using its power to regulate abortion to promote some, but

not all, religious beliefs that Human Tissue is, from conception, a separate and

unique human being whose destruction is morally wrong.

      The Missouri Tenets and Missouri Lectionary foster an excessive

entanglement between the State of Missouri and adherents to the religious belief

that Human Tissue is a separate and unique human being from conception whose

destruction is morally wrong.

      Neither the Missouri Tenets nor the Missouri Lectionary promote the

religious belief that Human Tissue is part of a woman’s body that may be removed

on demand in good conscience and without consideration of the current or future

condition of the Human Tissue.




                                          7
         Defendants are acting under color of state law in the creation, distribution

and enforcement of the Missouri Lectionary to promote the Missouri Tenets.

         Defendants have infringed on Plaintiffs’ rights under the Establishment

Clause in violation of 42 U.S.C. §1983 in the creation, distribution and

enforcement of the Missouri Lectionary to promote the Missouri Tenets.

         Plaintiff has been and will be irreparably injured by that violation because

the Missouri Tenets and Missouri Lectionary are forced upon her with the intent

and purpose to cause her guilt for believing the Satanic Tenets and not believing

the Missouri Tenets.

Count II – Free Exercise Clause

         Plaintiff alleges the following in support of her Free Exercise violation

claim:

         The Missouri Tenets and Missouri Lectionary discriminate between a

viewpoint that adheres to the Missouri Tenets and those viewpoints that do not.

Specifically, Missouri Tenets and Missouri Lectionary do not mention the Satanic

Tenets or the scientific fact that an umbilical cord makes Human Tissue part of a

woman’s body.

         The Missouri Tenets and Missouri Lectionary substantially burden

Plaintiff’s ability to act in accordance with the Satanic Tenets. That burden

includes, without limitation, forcing Plaintiff to act and forgo acting in a manner


                                            8
that violates her belief in the Satanic Tenets as a condition for getting an abortion

in Missouri. The Missouri Lectionary and Missouri Tenets have caused and will

cause Plaintiff to endure guilt, doubt, and shame because she believes the Satanic

Tenets and does not believe the Missouri Tenets.

       Plaintiffs claim Defendants have infringed on Plaintiffs’ rights under the

Free Exercise Clause in violation of 42 U.S.C. §1983 in the creation, distribution

and enforcement of the Missouri Lectionary to promote the Missouri Tenets.

Plaintiff claims she has been and will be irreparably injured by the stigmatic injury

the Missouri Tenets and Missouri Lectionary force on her as an adherent to the

Satanic Tenets.

       Plaintiffs seek a declaration that the Missouri Tenets are null and void; a

declaration that Mo. Rev. Stat. §§ 188.027.1(2), (4) and (5); 188.027.3; and

188.027.12 are null and void; a declaration that Plaintiff may obtain an abortion

without complying with Mo. Rev. Stat. §§ 188.027.1(2) (4) and (5); 188.027.3; and

188.027.12; a declaration that the Healthcare Defendants may provide Plaintiff

with an abortion without complying with Mo. Rev. Stat. §§ 188.027.1(2)(4) and

(5); 188.027.3; and 188.027.12.

       Plaintiffs also seek an injunction against Defendants from enforcing Mo.

Rev. Stat. §§ 188.027.1(2), (4) and (5) and 188.027.3 or 188.027.12 against

Plaintiff.


                                           9
                                   Legal Standard

       The purpose of a Rule 12(b)(6) motion to dismiss for failure to state a claim

is to test the legal sufficiency of a complaint so as to eliminate those actions

“which are fatally flawed in their legal premises and deigned to fail, thereby

sparing litigants the burden of unnecessary pretrial and trial activity.” Young v.

City of St. Charles, 244 F.3d 623, 627 (8th Cir. 2001) (citing Neitzke v. Williams,

490 U.S. 319, 326–27 (1989)). “To survive a motion to dismiss, a claim must be

facially plausible, meaning that the ‘factual content...allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.’ ” Cole

v. Homier Dist. Co., Inc., 599 F.3d 856, 861 (8th Cir. 2010) (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009)). The Court must “accept the allegations contained

in the complaint as true and draw all reasonable inferences in favor of the

nonmoving party.” Id. (quoting Coons v. Mineta, 410 F.3d 1036, 1039 (8th Cir.

2005)). However, “[t]hreadbare recitals of the elements of a cause of action,

supported by mere conclusory statements,” will not pass muster. Iqbal, 556 U.S. at

678.

                                      Discussion

       In support of their motion to dismiss Plaintiff’s Complaint for failure to state

a claim, Defendants assert that Count I should be dismissed because Missouri’s

informed consent law merely is consistent with certain religions’ beliefs, and that


                                          10
Count II should be dismissed (1) because Missouri’s informed consent law is

neutral, generally applicable, and rationally related to the State’s legitimate interest

in facilitating informed consent, and (2) because Plaintiff has not alleged that the

informed consent law interferes with any religious exercise.

Establishment Clause

      “The clearest command of the Establishment Clause is that one religious

denomination cannot be officially preferred over another.” Larson v. Valente, 456

U.S. 228, 244, 102 S. Ct. 1673, 1683, 72 L. Ed. 2d 33 (1982). It is

jurisprudentially elementary that “it does not follow that a statute violates the

Establishment Clause because it ‘happens to coincide or harmonize with the tenets

of some or all religions.’” Harris v. McRae, 448 U.S. 297, 319, 100 S. Ct. 2671,

2689, 65 L.Ed.2d 784 (1980) (quoting McGowan v. Maryland, 366 U.S. 420, 442

(1961)).

      That “[t]he life of each human being begins at conception” and that

“[a]bortion will terminate the life of a separate, unique, living human being” are

not facially religious statements. These beliefs are neither exclusive to nor

universally held by adherents to Catholicism or evangelical Christianity.

Nevertheless, Plaintiff asserts that the Missouri Tenets convey the messages that

abortion is “morally wrong” and that “abortion is murder.” This interpretation is

not reasonable. A woman absolutely maintains the right and ability to legally


                                           11
terminate her pregnancy, making the contention that the state legally conflates

abortion with murder through the Missouri Tenets unfounded and untenable. A

person’s belief as to whether abortion is “morally wrong” is, as Plaintiff points out,

the subjective conclusion of one’s moral, theological, and philosophical ideas and

beliefs. The Missouri Tenets do not reach the depth of such beliefs. Rather, the

Missouri Tenets merely represent the state’s ability to “use its voice and its

regulatory authority to show its profound respect for the life within the woman.”

Gonzales v. Carhart, 550 U.S. 124, 157, 127 S. Ct. 1610, 1633, 167 L. Ed. 2d 480

(2007).

      Plaintiff argues that the Missouri Tenets are “impermissible state adoption of

a theory when life begins.” For her contention, she cites the Eighth Circuit’s

opinion in Webster v. Reproductive Health Services, 851 F.2d 1071, 1075-76 (8th

Cir. 1988) which held the preamble to a Missouri statute that stated “the life of

each human being begins at conception” (the “preamble”) was impermissible.

Plaintiff claims that the “U.S. Supreme Court declined to review this holding [in

Webster v. Reproductive Health Services, 492 U.S. 490, 109 S. Ct. 3040, 106

L.Ed.2d 410 (1989)] and it stands as the binding interpretation of the Missouri

Tenet in this Circuit.”

      This argument is unavailing, as the Supreme Court provided guidance to the

contrary when it reversed the Eighth Circuit’s decision on other grounds in


                                          12
Webster, 492 U.S. 490. The majority opinion did not pass on the constitutionality

of the preamble, reasoning that the preamble did “not by its terms regulate

abortion.” Id. at 506. Moreover, the majority wrote that its previous statement

from Akron v. Akron Center for Reproductive Health, Inc., 462 U.S. 416, 444

(1983) that “a State may not adopt one theory of when life begins to justify its

regulation of abortions” was dictum. Id. at 505. It also held:

      The Court has emphasized that Roe v. Wade “implies no limitation on
      the authority of a State to make a value judgment favoring childbirth
      over abortion.” The preamble can be read simply to express that sort
      of value judgment.

Webster, 492 U.S. at 506 (quoting Maher v. Roe, 432 U.S. 464, 474 (1977)).

      The Missouri Tenets neither regulate abortion nor promote religious beliefs.

The Missouri Tenets, as the Supreme Court said of the preamble in Webster,

express the State’s value judgment favoring childbirth over abortion. As such,

Plaintiff’s Establishment Clause claim necessarily fails. Even though the Missouri

Tenets are harmonious with some religious beliefs, they are a permissible

expression of the State’s secular interest in protecting the unborn. See Planned

Parenthood of Se. Pennsylvania v. Casey, 505 U.S. 833, 883, 112 S. Ct. 2791,

2823–24, 120 L. Ed. 2d 674 (1992) (“As we have made clear, we depart from the

holdings of Akron I and Thornburgh to the extent that we permit a State to further

its legitimate goal of protecting the life of the unborn by enacting legislation aimed



                                          13
at ensuring a decision that is mature and informed, even when in so doing the State

expresses a preference for childbirth over abortion.”).

      Plaintiff’s Establishment Clause claim also fails with respect to the

remainder of the Missouri Lectionary. Plaintiff does not allege that the Booklet

contains information about the gestation of a fetus that is factually inaccurate.

Neither the Ultrasound Opportunity nor the 72-Hour Waiting Period advance a

religion or religious beliefs. It follows that the Certification Requirement, in

which a woman only acknowledges receipt of the Booklet and Ultrasound

Opportunity, does not implicate the Establishment Clause. Count I of Plaintiff’s

Complaint will be dismissed.

Count II – Free Exercise Clause

      “The Free Exercise Clause requires only that the statutes at issue be neutral

and generally applicable; incidental burdens on religion are usually not enough to

make out a free exercise claim.” New Doe Child #1 v. United States, 901 F.3d

1015, 1025 (8th Cir. 2018) (citing Holt v. Hobbs, 135 S.Ct. 853, 859, 190 L.Ed.2d

747 (2015)). “A law is not neutral, however, if its object or purpose is the

‘suppression of religion or religious conduct.’” Id. (quoting Church of the Lukumi

Babalu Aye, Inc. v. City of Hialeah, 508 U.S. 520, 533, 113 S.Ct. 2217, 124

L.Ed.2d 472 (1993)).




                                          14
      Defendants claim that the Missouri informed consent laws are generally

applicable and religion-neutral. In response, Plaintiff argues that “the Missouri

Tenets and Missouri Lectionary are not ‘content neutral’ but rather are ‘an

impermissible state adoption of a theory when life begins’ with no discernible

secular purpose.”

      As previously noted, if a state is not absolutely prohibited from adopting a

theory of when life begins, the State has a legitimate, secular interest in “protecting

the life of the unborn.” Casey, 505 U.S. at 883. The content of the Missouri

Tenets and Missouri Lectionary (collectively, the “Informed Consent Provisions”)

are religion-neutral.

      Plaintiff’s claim that the Informed Consent Provisions are not “generally

applicable laws” because they apply only to the narrow category of pregnant

women seeking abortions in Missouri similarly fails. For Free Exercise claims, the

only relevant categorizations are those based on religion. Lukumi Babalu Aye, 508

U.S. at 542–43 (“The Free Exercise Clause protects religious observers against

unequal treatment, and inequality results when a legislature decides that the

governmental interests it seeks to advance are worthy of being pursued only

against conduct with a religious motivation.” (internal citations and quotations

omitted)). The Informed Consent Provisions are generally applicable because they




                                          15
are applied to every woman who seeks an abortion in Missouri, not just members

of the Satanic Temple.

       “[T]he right of free exercise does not relieve an individual of the obligation

to comply with a valid and neutral law of general applicability on the ground that

the law proscribes (or prescribes) conduct that his religion prescribes (or

proscribes).” Employment Div., Dep't of Human Res. of Oregon v. Smith, 494 U.S.

872, 879, 110 S. Ct. 1595, 1600, 108 L. Ed. 2d 876 (1990) (internal citations and

quotations omitted)). The Informed Consent Provisions are neutral laws of general

applicability. The Informed Consent Provisions prescribe that all women who seek

an abortion in Missouri must be given the Booklet, must receive an Ultrasound

Opportunity, must wait 72 hours, and must confirm that she received the Booklet

and Ultrasound Opportunity before she can get an abortion. The Satanic Tenets

proscribe compliance with any law that places conditions on abortion that are

antithetical to the Satanic Tenets. Following Smith, Plaintiff’s faith does not

relieve her from compliance with the Informed Consent Provisions.

      Plaintiff’s argument concerning the “substantial burden” placed on the free

exercise of her religion is inapt. The Sherbert balancing test, which includes a

substantial burden component, was rejected as to generally applicable criminal

laws in Smith. The Supreme Court indicated that a balancing test was not

appropriate for neutral and generally applicable civil laws, either. Smith , 494 U.S.


                                          16
at 885 (“The government's ability to enforce generally applicable prohibitions of

socially harmful conduct, like its ability to carry out other aspects of public policy,

cannot depend on measuring the effects of a governmental action on a religious

objector's spiritual development.” (internal quotation omitted)).

         Plaintiff also asserts a “hybrid right” theory with respect to her Free Exercise

claim. The theory of hybrid rights comes from Smith, in which the Supreme Court

noted that the First Amendment can bar “application of a neutral, generally

applicable law to religiously motivated action” in cases involving “the Free

Exercise Clause in conjunction with other constitutional protections.” Id. at 881.

Plaintiff alleges that the accompanying First Amendment right in this case is her

fundamental right to get an abortion without undue burden as established in Roe v.

Wade 410 U.S. 113 (1973). Plaintiff states that the Missouri Lectionary is an

undue burden under Roe because “the Missouri Lectionary serves absolutely no

medical purpose” and “is a State sanctioned instrument of psychological torture

intended to coerce Plaintiff into changing her religious beliefs in the Satanic Tenets

or punishing her if she acts upon her religious beliefs.” This argument is not well

taken.

         The Eighth Circuit upheld a South Dakota statute with very similar language

to the Missouri Tenets in Planned Parenthood Minn. v. Rounds, 653 F.3d 662 (8th

Cir. 2011). A waiting period and certification requirement were upheld by the


                                            17
Eighth Circuit in Fargo Women's Health Org. v. Schafer, 18 F.3d 526 (8th Cir.

1994). The Ultrasound Opportunity is not burdensome because a woman is given

a choice whether to have an ultrasound. The Missouri Lectionary does not place

an undue burden on a woman’s right to get an abortion. A hybrid right analysis is

simply inapt in this case.

                                     Conclusion

      Based upon the foregoing analysis, the Court concludes that Plaintiff’s

claims set forth in the Complaint necessarily fail.

      Accordingly,

      IT IS HEREBY ORDERED that Defendants’ Motion to Dismiss, [Doc.

No. 17], is GRANTED.

      Dated this 21st day of February, 2019



                                        _________________________________________
                                          HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                          18
